Citation Nr: 0321759	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-14 993	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right tibial plateau and fibular neck, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to October 
1980.  

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision that 
denied increased disability evaluations for the veteran's 
service-connected right knee and asthma disabilities.  The 
veteran filed a notice of disagreement in October 1998.  The 
RO issued a statement of the case in May 1999.  The RO 
received the veteran's substantive appeal in July 1999.  

In December 2000, the veteran offered testimony during a 
hearing before the undersigned Veterans Law Judge (Board 
Member) in Washington, D.C.; the transcript of that hearing 
is of record.  

In January 2001, the Board remanded these matters to the RO 
for additional development.  After accomplishing the 
requested development, to the extent possible, the RO 
continued the denial of the claims; hence, they have been 
returned to the Board for further appellate consideration.  

Additionally, the Board noted in January 2001, that it 
appeared that the veteran had raised the issue of entitlement 
to an earlier effective date for the award of service 
connection for her right knee disability.  It does not appear 
that the RO has taken any action on this issue.  Accordingly, 
it is again referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran's residuals of a fractured right tibial 
plateau and fibular neck disability are manifested by 
minimal, if any limitation of motion, with pain, and 
subjective complaints of intermittent pain, particularly with 
weather changes or after prolonged activity; osteoarthritis 
is shown on x-ray.  

3.  The veteran's bronchial asthma is manifested by less than 
daily use of oral bronchodilator therapy, and objective 
evidence of FEV1/FVC ratios ranging from 76 to 83 percent; 
the veteran subjectively complain of occasional shortness of 
breath.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for residuals of a fracture of the right tibial plateau and 
fibular neck have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5262 
(2002).  

2.  The criteria for an evaluation greater than 10 percent 
for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.7, 4.97, Diagnostic Code 6602.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

Through the August 1998 rating decision, the May 1999 
Statement of the Case, and the March 2003 Supplemental 
Statements of the Case, the RO advised the veteran and her 
representative of the basic laws and regulations governing 
her claims for increased ratings and the bases for the denial 
of the claims.  Hence, the Board finds that they have been 
given notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letters 
of February 2001 and January 2003) have been afforded 
opportunities to submit such information and evidence.  
Furthermore, via various RO correspondence, to include the 
February 2001 and January 2003 letters, which instructed the 
veteran to provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any outstanding VA treatment records, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  VA outpatient treatment records have been 
associated with the claims file, and, as indicated above, the 
RO has sought authorization to obtain any outstanding private 
outpatient treatment records.  The veteran was afforded VA 
examinations in July 1998 and March 2003.  She offered 
testimony during a Board hearing in December 2000.   
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Residuals of a Fracture of the Right Tibial Plateau and 
Fibular Neck

1.  Background 

The veteran's service medical records reveal that she 
sustained a fracture of the right tibial plateau and right 
fibular neck following a car accident.  

Service connection was granted by original rating action of 
February 1981.  Initially, a 20 percent evaluation was 
assigned.  However, by a rating decision in December 1982, 
the evaluation of her service-connected right knee disability 
was reduced to 10 percent.  

In September 1997, the veteran claimed an increased rating 
for her right knee disability.  

During a VA examination in July 1998, the veteran complained 
of right knee pain, swelling and occasional lack of 
endurance.  There were no complaints of locking, heat or 
redness.  She reportedly did not use a crutch or cane.  Upon 
physical examination, the right knee showed some slight 
swelling as compared to the left.  However, there was no 
crepitation or instability of the right knee.  She could 
produce extension to 0 degrees and flexion to 130 degrees.  
An x-ray examination showed no evidence of fracture or gross 
effusion.  However, there was evidence of right knee joint 
space narrowing in both the medial and lateral compartments.  
The diagnosis was minimal hypertrophic arthritis of the right 
knee lateral compartment.  

During the December 2000 Board hearing, the veteran reported 
that her right knee occasionally swelled and ached.  She 
reported that it locked approximately once a month.  The knee 
was more susceptible to aches during cold weather.  She was 
not bothered by pain on a daily basis but experienced pain 
after walking a lot.  She indicated that she took aspirin and 
over-the-counter medication for pain.  

A September 2001 treatment note records the veteran's 
complaints of occasional right knee pain after weather 
changes or prolonged activity.  On examination, there was 
some crepitus of the knee, without instability.  She could 
produce full range of motion without pain.  There was minimal 
lateral joint line tenderness but no medial joint line 
tenderness.  X-rays showed mild degenerative changes with 
osteophyte formation in the femoral condyles and superior 
patella.  The assessment was mild right knee arthritis.  

A clinical note of September 2002 reflects the veteran's 
complaints of chronic intermittent pain, with flare-ups due 
to weather changes and prolonged activity.  There was no knee 
swelling and she was able to produce full range of motion.  
She was told to take ibuprofen as needed.  The assessment was 
mild degenerative joint disease of the right knee.  

During VA treatment in December 2002, the veteran reported 
constant pain with cold weather.  She denied any parasthesias 
or weakness of the knee.  She noticed pain going up and down 
stairs.  On examination, she was able to produce full range 
of motion.  However, there was some patellar grinding noted 
along the medial border of the patella tendon.  

During a VA examination in March 2003, the veteran reported 
intermittent pain, weakness, stiffness and swelling of the 
right knee.  The symptoms were precipitated by cold weather 
or upon stair climbing.  She was able to ambulate without 
assistive devices.  Examination revealed no subluxation or 
dislocations and no symptoms of inflammatory arthritis.  The 
accomplished range of motion from 0 to 130 degrees, 
accompanied by pain at 120 degrees of flexion.  There was no 
evidence of ankylosis.  Bilateral stability was within normal 
limits.  X-rays revealed osteoarthritis.  The examiner noted 
that the right knee condition should not prevent the veteran 
from obtaining gainful employment provided that she worked in 
a warm environment and was not required to engage in 
prolonged standing or ambulation.  


2.  Analysis

Historically, the veteran's service-connected residuals of a 
fracture of the right tibial plateau and fibular neck are 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5262, pertaining to malunion of the 
tibia and fibula of either lower extremity.  Under such 
Diagnostic Code, a 10 percent evaluation is warranted when 
the disability results in slight knee or ankle disability.  
Similarly, a 20 percent evaluation is warranted when malunion 
is productive of moderate knee or ankle disability and a 30 
percent evaluation is warranted when such disability is 
marked.  

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7(1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Considering the evidence of record in light of the above 
referenced criteria, the Board finds that no more than the 
currently assigned 10 percent rating is warranted.  The 
medical evidence of record demonstrates that while the 
veteran sustained a fracture to her right proximal tibia just 
below the tibial plateau in service, there is no current 
evidence of malunion or nonunion.  While the veteran's 
current rating, under Diagnostic Code 5262, is based on 
impairment of the tibia or fibula, with ankle or knee 
disability, no more than slight overall knee disability is 
shown.  There is x-ray evidence of osteoarthritis; however, 
no more than minimal, if any, limitation of motion, even with 
pain, is shown.  Typical range of motion of the knee is from 
0 to 140 degrees, as is reflected in 38 C.F.R. § 4.71, Plate 
II.  The objective clinical evidence showed full, painless 
range of motion of the right knee prior to March 2003, and 
full range of motion with pain at 120 degrees during the 
March 2003 VA examination.  

While subjectively, the veteran has reported that the knee 
was prone to intermittent pain upon climbing and descending 
stairs and sensitive to changes in the weather, there simply 
is no indication that during such periods of increased pain, 
the veteran's pain is so disabling as to warrant a  20 
percent rating for overall moderate knee disability.  
Moreover, while crepitus and patellar grinding have been 
noted on one occasion, each (in September 2001 and December 
2002 treatment notes, respectively) neither is shown to 
result in any functional loss, and there are no other 
findings indicating functional loss, such as instability or 
swelling.  Indeed, the objective findings with respect to the 
knee are so minimal that consideration of the disability 
under any other potentially applicable diagnostic code is not 
warranted.  See 38 C.F.R. § 4.71a.  Thus, there is no 
schedular basis for assignment of more than the current 10 
percent evaluation.

There also is no showing that the veteran's postoperative 
residuals of fracture of the right tibial plateau and fibular 
neck reflect so exceptional or unusual a disability picture 
as to warrant the assignment of an increased evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to 
in the Statement of the Case).  The veteran's problems 
relating to the service-connected disability are not shown to 
result in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those noted above, the procedures for assignment of a extra-
schedular rating a higher rating are not invoked.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the claim for a rating in 
excess of the current 10 percent assigned for service-
connected residuals of a fracture of the right tibial plateau 
and fibular neck must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

B.  Bronchial Asthma

1.  Background

The veteran's service medical records show that she was 
diagnosed with bronchial asthma.  

During a VA examination in July 1998, the veteran reported 
that she suffered from asthma attacks approximately once per 
week.  In between her attacks, she reportedly, functioned 
well.  She used inhalers whenever necessary.  Pulmonary 
function testing revealed a FEV1/FVC ratio of 83 percent.  
There was no evidence of restrictive lung disease.  Her lung 
volume was within normal limits.  

During a VA check-up in March 2000, the veteran reported that 
her asthma was more or less controlled.  She reported that 
she had not had an emergency room visit since the early 
1990's.  She stated that her asthma was mostly aggravated in 
extremes of weather.  She used her inhaler 3 to 4 times per 
week as she felt it relieved her congestion.  After an 
examination, she was advised to continue using her inhaler as 
needed.  

During the hearing in December 2000, the veteran reported 
that she used a bronchodilator as needed.  

During a VA examination in March 2003, the veteran reported 
that has 1 to 2 asthmatic attacks per week.  She used a 
bronchodilator as occasion required.  There were no emergency 
room visits within the past year.  She was able to walk 1 to 
2 miles between episodes of wheezing.  Pulmonary function 
testing (PFT) revealed a FEV1/FVC ratio of 76 percent, with 
good bronchodilator response.  

2.  Analysis

Bronchial asthma is rated according to the general formula 
for restrictive lung disease.  The rating criteria provides 
that a 10 percent evaluation is warranted where pulmonary 
function testing shows FEV-1 (forced expiratory volume in one 
second) of 71 to 80 percent predicted, or; FEV-1/FVC (forced 
expiratory volume in one second to forced vital capacity) of 
71 to 80 percent,  or; intermittent inhalation or oral 
bronchodilator therapy.   A 30 percent evaluation is 
warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or daily inhalation or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  In order to warrant a 60 percent evaluation, the 
pulmonary function testing must show FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic  (oral or parenteral) corticosteroids.  
Finally, a 100 percent rating is warranted if the evidence 
shows FEV-1 less than 40 percent predicted, or FEV- 1/FVC 
less than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or requiring daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  A note associated with this 
diagnostic code stipulates that in the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  38 C.F.R. § 
4.97, Diagnostic Code 6602.  

In this case, pulmonary function testing alone, has not 
yielded results which warrant a schedular rating in excess of 
the current 10 percent evaluation.  In this regard, testing 
in July 1998 showed a FEV-1/FVC ratio of 83 percent and 
testing in March 2003 showed a FEV-1/FVC ratio of 76 percent.  
Moreover, the record does not show that the veteran uses 
inhalational or oral bronchodilatory therapy on a daily 
basis, as required for the next higher rating of 30 percent.  
Rather, her occasional or intermittent use of such therapy is 
contemplated in the current 10 percent rating, and her 
complaint of occasional shortness of breath provides no basis 
for assignment of any higher evaluation under the applicable 
rating criteria.  

Additionally, the Board finds that there is no showing that 
bronchial asthma is so exceptional or unusual as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321(b)(1) (cited to in the 
Statement of the Case).  In this regard, the Board notes that 
the disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), to warrant frequent periods of treatment 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the procedural outlined 
in 38 C.F.R. § 3.321(b)(1) are not invoked.  See Bagwell, 9 
Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 
Vet. App. at 227.  

For the foregoing reasons, the Board finds that the veteran's 
service-connected bronchial asthma is currently properly 
rated as 10 percent disabling.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App at 55-57. 


ORDER

A rating greater than 10 percent for residuals of a fracture 
of the right tibial plateau and fibular neck is denied.  

A rating greater than 10 percent for bronchial asthma is 
denied.  



	                       
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

